DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 9 November 2021 and 1 July 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Response to Arguments
Applicant’s arguments, see Response to Final Office Action mailed 3 November 2021, filed 3 May 2022, with respect to Claim Rejections under 35 USC §101 have been fully considered and are persuasive.  The Claim Rejections under 35 USC §101 of Claims 1 and 21 has been withdrawn. 

Applicant’s arguments, see Response to Final Office Action mailed 3 November 2021, filed 3 May 2022, with respect to Claim Rejections under 35 USC §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watanabe (US 2019/0073769 A1) in view of Gu et al. (US 2008/0058593 A1).

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 21 recites the limitation "the MC variable" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites an optional limitation which claim 3 requires.  In an interpretation of claim 2 that may not include the required component of Claim 3, the claim may be unclear and therefore indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-8, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2019/0073769 A1) in view of Gu et al. (US 2008/0058593 A1).
	
Regarding Claims 1 and 21, Watanabe discloses an intelligent vital microscopy, IVM, device and method comprising: a magnifying lens [Watanabe: ¶ [0075]: In the embodiment described above, the imaging magnification of the series of short wavelength medical images 61 and 62 can be set freely. However, it is preferable that the series of short wavelength medical images 61 and 62 are short wavelength medical images captured by enlarging the subject 60 times or more on the 19-inch display screen. In this case, the red blood cell 71 can be accurately detected using the series of short wavelength medical images 61 and 62. In addition, the imaging magnification is an imaging magnification at the time of one step zooming in an endoscope for a digestive tract having a general zoom function] operably coupled to a focus mechanism [Watanabe: ¶ [0075]] and an illumination source [Watanabe: ¶ [0052]: As shown in FIG. 2, in the present embodiment, the endoscope apparatus 21 to which the medical image processing apparatus 10 is connected has an endoscope 31 that acquires an image by emitting at least one of light in a white wavelength band or light in a specific wavelength band to image the subject, a light source device 32 that emits illumination light to the inside of the subject through the endoscope 31] for illuminating an organ surface [Watanabe: ¶ [0009]: It is an object of the invention to provide a medical image processing apparatus, an endoscope apparatus, a diagnostic support apparatus, and a medical service support apparatus capable of detecting red blood cells using an endoscope image obtained by imaging the large intestine or the like]; a receiver operably coupled to the magnifying lens, focus mechanism and illumination source and configured to receive at least one IVM image of a human microcirculation, MC, of the organ surface [Watanabe: ¶ [0071]: In a case where the medical image acquisition unit 11 acquires a series of short wavelength medical images 61 and 62, the red blood cell detection section 41 detects the red blood cell 71 in each of the series of short wavelength medical images]; a learning processor [Watanabe: ¶ [0073]: the medical image processing apparatus 10 can provide an index by which the diseases can be more accurately determined than in the related art. In the embodiment described above, by using the index calculated by the medical image processing apparatus 10, it is possible to specifically and objectively determine Mayo1 and Mayo2 or Mayo0 and Mayo1 in ulcerative colitis or to what extent the disease is close to each grade (Mayo1 close to Mayo2, Mayo1 close to Mayo0, and the like); wherein “learning” appears to be defined in the claim as capable of having data input into it to be drawn upon later] coupled to the receiver and configured to: process the at least one IVM image, identify single cellular oxygen transporting constituents of the MC embedded within flowing red blood cells, RBCs, of the at least one IVM image and extract at least one oxygen transportation RBC of the MC variable therefrom [Watanabe: ¶ [0070]: a flow of the operation of the medical image processing apparatus 10 will be described. As shown in FIG. 5, the medical image acquisition unit 11 acquires a series of short wavelength medical images 61 and 62 automatically or manually (step S10). As shown in FIG. 6, in the short wavelength medical image 61 captured first between the series of short wavelength medical images 61 and 62, it is possible to detect the red blood cell 71 leaking into the mucous membrane 72. In addition, as shown in FIG. 7, in the short wavelength medical image 62 captured second between the series of short wavelength medical images 61 and 62, the position of the red blood cell 71 moves compared with the first short wavelength medical image 61; and ¶ [0071]: In a case where the medical image acquisition unit 11 acquires a series of short wavelength medical images 61 and 62, the red blood cell detection section 41 detects the red blood cell 71 in each of the series of short wavelength medical images 61 and 62 (step S11). In a case where the red blood cell detection section 41 detects the red blood cell 71 in the series of short wavelength medical images 61 and 62, the red blood cell quantity calculation section 42 calculates the quantity of red blood cells 71 (step S12), and the red blood cell quantity calculation section 42 calculates the movement amount of the red blood cell 71 (step S13). Thereafter, the index calculation section 44 calculates the score X1 correlated with the degree of progress of ulcerative colitis or the grade of Mayo classification as an index using the quantity of red blood cells 71 and the movement amount of the red blood cell 71 (step S14)], and identify from the extracted at least one oxygen transportation RBC of the MC variable of the at least one IVM image, based on MC analysis of data for analyzing oxygen transportation RBCs of the MC [Watanabe: ¶ [0071]; wherein the index is input if not explicitly trained], at least one of: an underlying cause for an observed abnormality, an intervention, a disease state, a disease diagnosis, a presence of a pathogen; and an output coupled to the learning processor and configured to output the identification [Watanabe: ¶ [0076]: In the embodiment described above, the display control unit 15 displays the short wavelength medical image 61 and the score X1 or the grade of Mayo classification on the display unit 13. However, this display form is merely an example, and these pieces of information can be displayed on the display unit 13 in another display form. For example, in a case where any of the score X1 and the grade of Mayo classification is calculated as an index, as shown in FIG. 10, the display control unit 15 can display the short wavelength medical image 61 and the map 51, in which the quantity of red blood cells 71 and the movement amount of the red blood cell 71 are associated with the grade of the Mayo classification, on the display unit 13 so that the specific quantity “P1” and movement amount “Q1” of the red blood cell 71 and the corresponding position (star mark) in the map 51 are shown on the map 51. At least the display forms of the display unit 13 shown in FIGS. 9 and 10 are display forms in which the degree of progress of a lesion can be directly recognized. In this respect, at least the display forms of the display unit 13 shown in FIGS. 9 and 10 are display forms in which the degree of progress of a lesion and the index are displayed so as to be associated with each other.].
Watanabe may not explicitly disclose MC analysis of training data images previously input to the learning processor (emphasis added).
However, Gu discloses identify from the extracted at least one oxygen transportation RBC of the MC variable of the at least one IVM image, based on MC analysis of training data images previously input to the learning processor for analyzing oxygen transportation RBCs of the MC [Gu: ¶ [0029]: The present invention is a complex multi-sensor, multi-data and multi-algorithm image processing system. The design provides a modular and open architecture built on phenomenology (feature) based processing. The feature set includes the same features used by the colonoscopists to assess the disease severity (polyp size, pit pattern, etc.). The image-based polyp reconstruction algorithm features several steps: distortion correction, image based modeling, 3D data stitching and reconstruction. The texture-based pit-pattern analysis employs morphological operators to extract the texture pattern, and then utilizes a statistical model and machine learning algorithms to classify the disease severity according to the color and texture information of pits].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the image training of Gu with the medical image analysis of Watanabe in order to perform to provide a more rigorous index from which to provide detection and diagnoses, improving overall accuracy. 

Regarding Claim 2, Watanabe in view of Gu disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Watanabe in view of Gu discloses wherein the identified extracted at least one oxygen transportation RBC of the MC variable comprises at least one of: a quantification of a morphological parameter of the oxygen transportation RBC of the MC [Watanabe: ¶ [0071]: In a case where the red blood cell detection section 41 detects the red blood cell 71 in the series of short wavelength medical images 61 and 62, the red blood cell quantity calculation section 42 calculates the quantity of red blood cells 71], at least one functional parameter of the oxygen transportation RBC of the MC, and the identified at least one functional parameter of the MC comprises at least one of: functional capillary density, FCD; tissue red blood cell perfusion, tRBCp; total vessel density, TVD; MC hemodynamic values; capillary [Watanabe: ¶ [0008]: Specifically, the red blood cell detected by the invention according to JP2010-187925A is a red blood cell flowing through a capillary vessel having a thickness of almost one red blood cell called a glomerulus]; a venule; arteriolar blood flow and velocity; blood volume; an identification of at least one type of vessel; a proportion of perfused vessel density, PVD; a proportion of FCD of flowing red blood cells, RBC, that carry oxygen; a vessel diameter, VD; a proportion of perfused vessels, PPV, a microvascular flow index of a flow heterogeneity, MFlhet; rolling and sticking leukocytes, microscopic or fluorescence spectroscopy, identification of a number of platelets; microcirculatory RBC Hb saturation; a capillary tube and discharge haematocrit.

Regarding Claim 3, Watanabe in view of Gu disclose(s) all the limitations of Claim 2, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Watanabe in view of Gu discloses wherein the at least one functional parameter of the oxygen transportation RBC of the MC is one of: measured in steady state or as a result of a challenge, where the challenge is one of: metabolic, vasodilator, blood transfusion, exercise, focus quality, depth of focus, image movement and content of microcirculatory structures [Watanabe: ¶ [0012]: It is preferable to further comprise: a red blood cell quantity calculation unit that calculates a quantity of red blood cells detected in the short wavelength medical image; a red blood cell movement amount calculation unit that calculates a movement amount of red blood cells detected in the short wavelength medical image; and an index calculation unit that calculates an index indicating a degree of progress of a lesion using the quantity and the movement amount of red blood cells]; is output as feedback to a user as one or more of: a quality of the at least one IVM image sequence of a human organ surface or sublingual microcirculation, a classification of identified MC abnormality [Watanabe: ¶ [0076]: the display control unit 15 can display the short wavelength medical image 61 and the map 51, in which the quantity of red blood cells 71 and the movement amount of the red blood cell 71 are associated with the grade of the Mayo classification, on the display unit 13 so that the specific quantity “P1” and movement amount “Q1” of the red blood cell 71 and the corresponding position (star mark) in the map 51 are shown on the map 51] an origin of a cause of the identified MC abnormality, a recommended therapeutic strategy to normalize the MC abnormalities and resolve a disease state.

Regarding Claim 4, Watanabe in view of Gu disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Watanabe in view of Gu discloses wherein the identified extracted at least one oxygen transportation RBC of the MC variable comprises at least one of: a quantification of a morphological parameter of the MC [Watanabe: ¶ [0071]], at least one functional parameter of the MC, and the identified at least one morphological parameter comprises at least one of: functional microcirculatory structure, a total vessel density, TVD; a tortuosity; one or more fractal dimension; bifurcations of MC vessels.

Regarding Claim 5, Watanabe in view of Gu disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Watanabe in view of Gu discloses wherein the identified extracted at least one oxygen transportation RBC of the MC variable comprises a functional microcirculatory structure comprising at least one of: sputum glands, orifices, vessel loops, rectal crypts, cell to cell junctions, one or more cell dimensions, mitochondria, properties of nuclei, microcirculatory units related to organ function [Watanabe: ¶ [0071]], intestinal villi, renal tubular structures, liver lobule, alveoli, glycocalyx dimensions.

Regarding Claim 6, Watanabe in view of Gu disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Watanabe in view of Gu discloses wherein the identified extracted at least one oxygen transportation RBC of the MC variable comprises at least one of: a portion or an entirety of properties and structure of a trained neuronal network, incorporated in the IVM device and trained for outputting one or more of: (i) a quality of the at least one IVM image sequence of a human organ surface or sublingual microcirculation, (ii) a classification of identified MC abnormality [Watanabe: ¶ [0076]], (iii) an origin of a cause of the identified MC abnormality, (iv) a recommended therapeutic strategy to normalize the identified MC abnormality and resolve a disease state.

Regarding Claim 7, Watanabe in view of Gu disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Watanabe in view of Gu discloses wherein the learning processor is configured to process the at least one IVM image sequence and identify at least one of: at least one of: a type of disease, inflammation [Watanabe: ¶ [0006]: Therefore, as long as blood, in particular, red blood cells containing blood can be detected in an endoscope image, an analysis result from which the degree of progress of an inflammatory disease can be determined more accurately than in the related art may be obtained], wound surface or type of pathology; at least one of: a type of disease, inflammation or type of pathology and an amount of therapy arranged to provide a therapeutic effect to the human of the IVM image sequence in response to the identified type of disease, inflammation or type of pathology; a change over time, in at least one of: an identified disease type, an amount of therapy arranged to provide a therapeutic effect to the human of the IVM image sequence; a type of shock a patient is suffering from and identify at least one of: a resuscitation strategy based on a type of fluid, vasopressor agent or blood, a futility of resuscitation, an area of the MC that requires resuscitating; a target for titration of intravenous fluids, vasopressor agent and blood; and an early detection of at least one of: cancer, osteo-radio necrosis decubitus, peripheral vascular disease.

Regarding Claim 8, Watanabe in view of Gu disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Watanabe in view of Gu discloses wherein the learning processor is configured to process the at least one IVM image sequence and identify a type of pathology that comprises detecting a presence of at least one of: an abnormal number or abnormal flow of blood cells [Watanabe: ¶ [0062]: In particular, in the present embodiment, the index calculation section 44 calculates an index indicating the degree of progress of ulcerative colitis. For the ulcerative colitis, Mayo classification of endoscopic finding classification is known. The Mayo classification has four grades of Mayo0, Mayo1, Mayo2, and Mayo3. Mayo0 is a grade indicating normal or inactive (including a remission period). Mayo1 is a grade indicating mild, and is generally a state in which redness, blood vessel image observer, or slight easy bleeding is recognized. Mayo2 is a grade indicating moderate, and is generally a state in which significant redness, loss of a blood vessel image, easy bleeding, adhesion of purulent secretion, mucosal roughness, erosion, partial ulcer, and the like are recognized. Mayo3 is a grade indicating severe (active phase), and is generally a state in which obvious spontaneous bleeding, edema, ulcer (including a wide range of ulcer), and the like are recognized]; anaemia; abnormal tumour cells; abnormal sickle cells; parasites, viruses, bacteria or detecting a presence of abnormal sickle cells and evaluate and output an efficacy of administered therapy to treat the pathology.

Regarding Claim 19, Watanabe in view of Gu disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Watanabe in view of Gu discloses further comprising a memory operably coupled to the learning processor and arranged to store at least one of: patient data of a state of vascular or micro-vascular health output from the analysis; determined impending disease based on risk [Watanabe: ¶ [0071]]; recommendation for pre-operative boosting of cardiovascular health that reduces post- operative or therapeutic complications.

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Gu as applied to claim 1 above, and further in view of Castro-Gonzalaz et al. (US 2019/0139221 A1).

Regarding Claim 9, Watanabe in view of Gu disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Watanabe in view of Gu may not explicitly disclose wherein the identified disease is one of: a presence of sepsis and the learning processor is configured to distinguish between inflammation and infection from early sepsis or septic shock based on a nature of a microcirculatory alteration; a presence of at least one organ at risk of failure based on MC alteration; diabetes and an identified development of hyperglycaemia and heart failure and an identified medication or treatment to reduce a risk of heart failure; a presence or risk of a cardiovascular accident and/or stroke; a presence of cardiovascular compromised as a result of trauma; a presence or progress and severity of kidney disease; presence of cardiovascular compromised in patients on extracorporeal organ support; a risk of and/or having a tropical disease; a risk of associated complications from hypertension or diabetes; a presence of retinal or conjunctival disease; a risk of a coma, or delirium; a presence or risk of subarachnoid haemorrhage; a presence or risk of cervical cancer following analysis and detection of an abnormal MC of the cervix surface; identify a risk or presence of inflammatory bowel disease following an analysis of endoscopic rectal sigmoid MC crypts; identify a risk or presence in the human of at least one of: cardiac tamponade, thrombosis, arhytmias; pulmonary hypertension, myocardial infarction; identify a state of inflammation, infection to indicate leukaemia of the human; a development of dementia and Alzheimer; identify impending complications during surgery and provide advice preceding the occurrence of a complication; identify a presence of brain disease by examination of conjuctive or retinal microcirculation; identify a presence and/or origin of tropical disease; identify a presence and action of a pathogen.
However, Castro discloses wherein the identified disease is one of: a presence of sepsis and the learning processor is configured to distinguish between inflammation and infection from early sepsis or septic shock based on a nature of a microcirculatory alteration; a presence of at least one organ at risk of failure based on MC alteration; diabetes and an identified development of hyperglycaemia and heart failure and an identified medication or treatment to reduce a risk of heart failure; a presence or risk of a cardiovascular accident and/or stroke; a presence of cardiovascular compromised as a result of trauma; a presence or progress and severity of kidney disease; presence of cardiovascular compromised in patients on extracorporeal organ support; a risk of and/or having a tropical disease; a risk of associated complications from hypertension or diabetes; a presence of retinal or conjunctival disease; a risk of a coma, or delirium; a presence or risk of subarachnoid haemorrhage; a presence or risk of cervical cancer following analysis and detection of an abnormal MC of the cervix surface; identify a risk or presence of inflammatory bowel disease following an analysis of endoscopic rectal sigmoid MC crypts; identify a risk or presence in the human of at least one of: cardiac tamponade, thrombosis, arhytmias; pulmonary hypertension, myocardial infarction; identify a state of inflammation, infection to indicate leukaemia of the human; a development of dementia and Alzheimer; identify impending complications during surgery and provide advice preceding the occurrence of a complication; identify a presence of brain disease by examination of conjuctive or retinal microcirculation; identify a presence and/or origin of tropical disease; identify a presence and action of a pathogen [Castro: ¶ [0334]: T. Honda, T. Uehara, G. Matsumoto, S. Arai, and M. Sugano (2016). Neutrophil left shift and white blood cell count as markers of bacterial infection. Clin. Chim. Acta, 457, 46-53].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the diagnosis of pathogens of Castro with the medical analysis of Watanabe in view of Gu in order to provide more services to the patient.

Regarding Claim 20, Watanabe in view of Gu disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Watanabe in view of Gu may not explicitly disclose further comprising an Al based communication circuit configured to communicate with a remote Al controlled cloud base dataset, wherein the Al based communication circuit is configured to perform at least one of: a search on the remote Al controlled cloud base dataset; a request of at least one further input MC variable to supplement the MC variable of the at least one IVM image sequence and perform an in depth diagnosis of a condition of the patient compare an identified at least one of: an intervention, a disease state, a disease diagnosis, with data stored in the remote Al controlled cloud base dataset to determine a cause of an identified disease and advice for a therapeutic option.
However, Castro discloses further comprising an Al based communication circuit configured to communicate with a remote Al controlled cloud base dataset [Castro: ¶ [0166]], wherein the Al based communication circuit is configured to perform at least one of: a search on the remote Al controlled cloud base dataset; a request of at least one further input MC variable to supplement the MC variable of the at least one IVM image sequence and perform an in depth diagnosis of a condition of the patient compare an identified at least one of: an intervention, a disease state, a disease diagnosis, with data stored in the remote Al controlled cloud base dataset to determine a cause of an identified disease and advice for a therapeutic option [Castro: ¶ [0098]; and ¶ [0304]].

Claims 11, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Gu as applied to claim 1 above, and further in view of Badawi et al. (US 2020/0176114 A1) .

Regarding Claim 11, Watanabe in view of Gu discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Watanabe in view of Gu discloses wherein the learning processor comprises a trained two- dimensional convolutional neuronal network, trained using at least IVM image sequences of healthy or diseased humans, recorded either before or after local vasodilation [Gu: ¶ [0029]].
Watanabe in view of Gu may not explicitly disclose which creates a prediction model, wherein the prediction model is arranged to identify a need for a resuscitation procedure.
However, Badawi discloses which creates a prediction model, wherein the prediction model is arranged to identify a need for a resuscitation procedure [Badawi: ¶ [0037]: In some embodiments, model component 24 is configured to provide the patient information to the prediction model.  As described above, the patient information comprises information related to initial vital signs of patients, treatments provided to the patients with the respective initial vital signs, respective vital signs resulting from the treatments (e.g., the features (vital signs, clinically relevant interventions and/or events) and outcomes (stable, unstable, unknown)), and/or other information.  In some embodiments, the prediction model is a logistic regression model and/or other models.  The patient information is provided to the prediction model to train the prediction model for generating predictions related to a need for clinical intervention for individual patients and/or for other purposes.  In some embodiments, model component 24 is configured such that the logistical regression model (or other statistical model) is trained and validated using cross-validation and/or other techniques.  In some embodiments, model component 24 is configured such that the predictive model is designed with a set of features specifically used due to their clinically relevant distinctions.  For example, a decreasing blood pressure will likely indicate a higher risk for need of fluid resuscitation if the patient has a low blood pressure, rather than a high blood pressure.  The predictive model is designed to account for these clinically meaningful groups by creating unique coefficients for a wide variety of clinical combinations.  In some embodiments, system 10 is designed to be configurable so new groups and/or new weights can be introduced as models evolve.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine learned model of Badawi with the learning processor of Watanabe in view of Gu in order to improve accuracy and utility.

Regarding Claim 13, Watanabe in view of Gu discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Watanabe in view of Gu may not disclose configured to be used in surgery, wherein the learning processor is configured to perform at least one of: analyse an MC of an organ to be transplanted and a recipient organ during an organ transplantation and determine therefrom additional medical support that is needed during surgery; measure MC on organ surfaces during surgery and provide clinical decision making data that would affect an identified outcome of the surgery; determine a presence of micro metasis during surgery due to abnormalities in vessel structures for intraoperative treatment; evaluate at least one of: a risk of anastomotic leakage, an identification of a resection boundary, a presence of one or more unidentified metastatic tumour; analyse an MC of at least one patient and output an indication for implantation of an organ support device to be planted internally; analyse an MC of at least one patient and evaluate how long an organ has been ischemic in a non-heart beating donor and an identification of a usability of organs harvested from non-heart beating donors analyse an MC of at least one patient and output an identification following attaching at least one of: a cardiac assist device, a renal assist device, a recommendation to adjust a cardiac assist device or cardiopulmonary bypass device parameter, a recommendation to adjust a renal assist device parameter, an adjuvant therapy to be used when applying a cardiac assist device or renal assist device; analyse an MC of at least one patient surgery and determine therefrom a sublingual or organ surface to be used as an anaesthesia tool and evaluate and output a depth of anaesthesia, impending hypertension and an indication of a need for hemodynamic support; analyse an MC of tumour surfaces of the patient for intraoperative decision making for resection of tumours; analyse during surgery an MC of at least one of a patient's: lungs, brain, liver, kidney; and output a pathology evaluation.
However, Badawi discloses configured to be used in surgery, wherein the learning processor is configured to perform at least one of: analyse an MC of an organ to be transplanted and a recipient organ during an organ transplantation and determine therefrom additional medical support that is needed during surgery; measure MC on organ surfaces during surgery and provide clinical decision making data that would affect an identified outcome of the surgery; determine a presence of micro metasis during surgery due to abnormalities in vessel structures for intraoperative treatment; evaluate at least one of: a risk of anastomotic leakage, an identification of a resection boundary, a presence of one or more unidentified metastatic tumour; analyse an MC of at least one patient and output an indication for implantation of an organ support device to be planted internally; analyse an MC of at least one patient and evaluate how long an organ has been ischemic in a non-heart beating donor and an identification of a usability of organs harvested from non-heart beating donors analyse an MC of at least one patient and output an identification following attaching at least one of: a cardiac assist device, a renal assist device, a recommendation to adjust a cardiac assist device or cardiopulmonary bypass device parameter, a recommendation to adjust a renal assist device parameter, an adjuvant therapy to be used when applying a cardiac assist device or renal assist device; analyse an MC of at least one patient surgery and determine therefrom a sublingual or organ surface to be used as an anaesthesia tool and evaluate and output a depth of anaesthesia, impending hypertension and an indication of a need for hemodynamic support; analyse an MC of tumour surfaces of the patient for intraoperative decision making for resection of tumours; analyse during surgery an MC of at least one of a patient's: lungs, brain, liver, kidney; and output a pathology evaluation [Badawi: ¶ [0018]; and ¶ [0045]].

Regarding Claim 18, Watanabe in view of Gu discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Watanabe in view of Gu may not explicitly disclose wherein the learning processor being configured to identify from the extracted at least one MC variable of the at least one IVM image a disease diagnosis or an intervention during cardiac surgery comprises at least one of: identify a need for an ablation; identify a placing of at least one stent; output a recommendation for carrying out an intervention output a recommendation for a surgical placement of cardiac surgical materials or treatment, output a recommendation for a bridge to treat a procedure or support device; identify an anaesthesiological procedure; identify a parameters related to a cardiopulmonary bypass, CPB, pump to be used during cardiac surgery.
However, Badawi discloses wherein the learning processor being configured to identify from the extracted at least one MC variable of the at least one IVM image a disease diagnosis or an intervention during cardiac surgery comprises at least one of: identify a need for an ablation; identify a placing of at least one stent; output a recommendation for carrying out an intervention output a recommendation for a surgical placement of cardiac surgical materials or treatment, output a recommendation for a bridge to treat a procedure or support device [Badawi: ¶ [0045]]; identify an anaesthesiological procedure; identify a parameters related to a cardiopulmonary bypass, CPB, pump to be used during cardiac surgery.

Claims 12, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Gu as applied to claims 1 and 7 above, and further in view of Peterson et al. (US 2019/0005195 A1).

Regarding Claim 12, Watanabe in view of Gu disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Watanabe in view of Gu may not explicitly disclose wherein the learning processor is further configured to identify a medical state of the human and comprises the learning processor being configured to: analyse the MC to use as a resuscitation target in at least one of the following applications: traumatic haemorrhage, myocardial infarction, stroke; and identify a clinical strategy, in response to the analysis, related to a use of one or more of: blood transfusion vasoactive compounds, extracorporeal organ support, ECOS, including renal cardiac, liver and lung ventilation support, an internal organ support or replacement device, a fluid to be applied to the human; analyse the MC of the pelvic area, cervix and vaginal wall of the human and determine and output a need for at least one of: prolapse surgery, hormone therapy; chemo therapy; laser therapy; analyse the MC of the cervix and vaginal wall of the human and determine and output a diagnosis for wound healing following urogynaecology surgery or attachment of materials to an uterus wall; analyse the MC of a depth of focus of a vaginal wall of the human, diagnose vaginal atrophy to titrate hormone therapy measure increase in vaginal and determine and output an optimal length of treatment and dosage; analyse a paediatric MC or a neonatal MC and identify a treatment and severity of a disease; analyse a MC in an ICU and detect an abnormality that represents an early warning of an impending cardiovascular event or infection; analyse a MC in an ambulance service and evaluate a cardiovascular status of the human; analyse a MC and diagnose anaemia and output at least one of: a need for blood transfusion, an efficacy of blood transfusion, a quality of transfused blood to improve red blood cell and oxygen delivery to the MC; analyse a MC and detect changes in a red blood perfused boundary region measured as a marker of glycocalyx barrier function and identify a therapeutic strategy that restores the glycocalyx.
However, Peterson discloses wherein the learning processor being configured to identified a medical state of the human comprises the learning processor being configured to: analyse the MC to use as a resuscitation target in at least one of the following applications: traumatic haemorrhage, myocardial infarction, stroke; and identify a clinical strategy, in response to the analysis, related to a use of one or more of: blood transfusion vasoactive compounds, extracorporeal organ support, ECOS, including renal cardiac, liver and lung ventilation support, an internal organ support or replacement device, a fluid to be applied to the human; analyse the MC of the pelvic area, cervix and vaginal wall of the human and determine and output a need for at least one of: prolapse surgery, hormone therapy; chemo therapy; laser therapy; analyse the MC of the cervix and vaginal wall of the human and determine and output a diagnosis for wound healing following urogynaecology surgery or attachment of materials to an uterus wall; analyse the MC of a depth of focus of a vaginal wall of the human, diagnose vaginal atrophy to titrate hormone therapy measure increase in vaginal and determine and output an optimal length of treatment and dosage; analyse a paediatric MC or a neonatal MC and identify a treatment and severity of a disease; analyse a MC in an ICU and detect an abnormality that represents an early warning of an impending cardiovascular event or infection; analyse a MC in an ambulance service and evaluate a cardiovascular status of the human; analyse a MC and diagnose anaemia and output at least one of: a need for blood transfusion, an efficacy of blood transfusion, a quality of transfused blood to improve red blood cell and oxygen delivery to the MC; analyse a MC and detect changes in a red blood perfused boundary region measured as a marker of glycocalyx barrier function and identify a therapeutic strategy that restores the g lycocalyx [Peterson: ¶ [0066]: At block 1104, machine- and human-based diagnosis is leveraged to improve the patient digital twin 130.  For example, healthcare software applications, medical big data, neural networks, other machine learning and/or artificial intelligence, etc., can be leveraged to diagnose, identify issue(s), propose solution(s) (e.g., medication, diagnosis, treatment, etc.) with respect to the digital twin 130.  In certain examples, a remote human specialist can be consulted.  The clinician can see results of the patient digital twin 130 and machine-based analysis and provide a final diagnosis and next steps for the patient 110, for example; wherein the individual diagnoses and treatment would be found without undo experimentation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the diagnosis and treatment system of Peterson with the diagnosis system of Watanabe in view of Gu in order to improve the utility.	

Regarding Claim 14, Watanabe in view of Gu disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Watanabe in view of Gu may not explicitly disclose wherein the learning processor is configured to analyse an MC of at least one patient prior to surgery and perform at least one of: and output an identification for implantation of an organ support device to be planted internally; analyse an MC of at least one patient and evaluate how long an organ has been ischemic in a non-heart beating donor and an identification of a usability of organs harvested from non-heart beating donors; analyse an MC of at least one patient and output an identification following attaching at least one of: a cardiac assist device, a renal assist device, a recommendation to adjust a cardiac assist device parameter or cardiopulmonary bypass device parameter, a recommendation to adjust a renal assist device or haemodialysis parameter, an adjuvant therapy to be used when applying a cardiac assist device or renal assist device; analyse an MC of at least one patient and determine therefrom a sublingual or organ surface to be used as an anaesthesia tool and evaluate and output a depth of anaesthesia and an indication of a need for hemodynamic support.
However, Peterson discloses wherein the learning processor is configured to analyse an MC of at least one patient prior to surgery and perform at least one of: and output an identification for implantation of an organ support device to be planted internally; analyse an MC of at least one patient and evaluate how long an organ has been ischemic in a non-heart beating donor and an identification of a usability of organs harvested from non-heart beating donors; analyse an MC of at least one patient and output an identification following attaching at least one of: a cardiac assist device, a renal assist device [Peterson: ¶ [0109]], a recommendation to adjust a cardiac assist device parameter or cardiopulmonary bypass device parameter, a recommendation to adjust a renal assist device or haemodialysis parameter, an adjuvant therapy to be used when applying a cardiac assist device or renal assist device; analyse an MC of at least one patient and determine therefrom a sublingual or organ surface to be used as an anaesthesia tool and evaluate and output a depth of anaesthesia and an indication of a need for hemodynamic support.

Regarding Claim 15, Watanabe in view of Gu disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Watanabe in view of Gu may not explicitly disclose wherein the learning processor is configured to process the at least one IVM image sequence, identify a wound surface and analyse a nature of the wound that comprises at least one of: a burn, decubitus, surgical, trauma, venous ulcers, radiotherapy, dermatological disorders, melanoma; wherein the learning processor is configured to: evaluate a severity of a patient's wounds based on the analysis and, in response thereto: identify a wound healing of scar formation; and output a recommended fluid resuscitation strategy that reduces edema formation, medication to promote wound healing and reduces scar formation or cure dermatological disorders.
However, Peterson discloses wherein the learning processor is configured to process the at least one IVM image sequence, identify a wound surface and analyse a nature of the wound that comprises at least one of: a burn, decubitus, surgical, trauma, venous ulcers, radiotherapy, dermatological disorders, melanoma; wherein the learning processor is configured to: evaluate a severity of a patient's wounds based on the analysis and, in response thereto: identify a wound healing of scar formation; and output a recommended fluid resuscitation strategy that reduces edema formation, medication to promote wound healing and reduces scar formation or cure dermatological disorders [Peterson: ¶ [0190]: FIG. 31 shows an example list or set of post-op follow-up patients and associated tasks.  Through the example interface of FIG. 31, a user can sort (e.g., by name, surgical date, surgery type, etc.) to identify patients with associated status (e.g., updated, pending, missed, etc.) and an indication of surgery (e.g., partial menisectomy, etc.) and surgeon.  Issues such as pain, mobility, nausea, wound, nutrition, etc., can be shown and an icon, color, alphanumeric value, etc., can indicate a severity of such issue(s), for example.  FIG. 32 illustrates an example post-op follow-up interface for a certain set of patients.  A list of patients is shown on the left (e.g., organized according to follow-up status, name, etc.), and the right portion of the interface provides further detail regarding a selected patient.  As shown in the example of FIG. 32, conditions experienced (e.g., pain, mobility, nausea, wound, nutrition, evacuation, etc.) can be rated or ranked (e.g., by alphanumeric value, graphical indication, etc.) at one or more times (e.g., at 24 hours, 3 days, 5 days, 7 days, 10 days, etc.).  Follow-up and task completed information can also be provided via the interface, for example.  A current indication of conditions/issues, such as pain, mobility, nausea, wound, nutrition, evacuation, and/or other comments, can be provided via the interface in addition to the time-based aggregate information, for example, and a progression of intensity values for each condition/issue can also be graphically displayed over time, for example].

Regarding Claim 17, Watanabe in view of Gu disclose(s) all the limitations of Claim 7, and is/are analyzed as previously discussed with respect to that claim.
Watanabe in view of Gu may not explicitly disclose wherein the learning processor .
However, Peterson discloses wherein the learning processor is configured to process the at least one IVM image sequence and identify a type of shock that the human is suffering from, wherein the type of shot comprises one of: determining a presence of loss of hemodynamic coherence and outputting a type and dose of therapeutic drugs for resuscitation comprising one or more of: fluids [Peterson: ¶ [0105]], blood products, vasopressor agents, vasodilators, antibiotics, or anti-inflammatories based on a differential diagnosis of the type of detected shock; determining a presence of a lack of tissue perfusion and outputting a resuscitation strategy in response to a determined septic or shock condition of the human.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Gu as applied to claim 1 above, and further in view of Rousso et al. (US 7872235 B2).

Regarding Claim 16, Watanabe in view of Gu disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Watanabe in view of Gu may not explicitly disclose wherein the learning processor configured to identify from the extracted at least one MC variable of the at least one IVM image sequence an intervention, the learning processor being configured to analyse the extracted at least one MC variable of the at least one IVM image sequence during use of one of: a dialysis device and react to a change occurring during dialysis treatment and output a clinical decision based thereon; a haemodialysis device and react to a detected change in an analysed progress of haemodialysis and adjust at least one parameter in the haemodialysis device in response thereto.
However, Rousso discloses wherein the learning processor configured to identify from the extracted at least one MC variable of the at least one IVM image sequence an intervention, the learning processor being configured to analyse the extracted at least one MC variable of the at least one IVM image sequence during use of one of: a dialysis device and react to a change occurring during dialysis treatment and output a clinical decision based thereon; a haemodialysis device and react to a detected change in an analysed progress of haemodialysis and adjust at least one parameter in the haemodialysis device in response thereto [Rousso: Col. 59, ll. 24-49: 38.  Kidney--renal function (111-In-DTPA and Tc99m-MAG3) protocol: this protocol is used for assessment of filtration and tubular secretion, perfusion and secretion described by quantitative parameters (ml/min/gr), and parametric quantitation.  A patient is injected with up to about 1 mCi of 111-In-DTPA and 10 mCi of Tc-MAG3, with the camera running, and imaging is begun immediately.  Imaging is taken for a time of up to 10 minutes, with an energy window of between 3 and 15%.  This protocol enables the study of fluid flow, rate of tracer uptake (passive or active), tracer accumulation and redistribution, tracer metabolism, and secretion and/or washout (active or passive) of tracer/metabolites.  39.  Kidney--renal function (111-In-DTPA and Hippuran I-123) protocol: this protocol is used for assessment of filtration and tubular secretion, under rest or stress conditions.  The perfusion is described by quantitative parameters (ml/min/gr) and parametric quantitation.  The patient is injected with up to 1 mCi of 111-In-DTPA and up to 1 mCi of Hippuran I-123, with the camera running, and imaging is begun immediately.  Imaging is taken for a time of up to 15 minutes, with an energy window of between 3 and 15%.  This protocol enables the study of fluid flow, rate of tracer uptake (passive or active), tracer accumulation and redistribution, tracer metabolism, and secretion and/or washout (active or passive) of tracer/metabolites]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the kidney medical determination system of Rousso with the diagnosis system of Watanabe in view of Gu in order to increase its accuracy and utility.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: While identification of disease via image processing is known in the art, the specific uses of the identification as required by the claim has not been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482